Cooper, J.,
delivered the opinion of the court.
Some items in the bill of costs in this case have been called in question.
The sheriff is allowed, by the new Code, section 5316, sub-section 3, “for every bail bond, twenty-five cents.” The question raised,. is whether this fee is the defendant’s or State’s cost? It was held in Hartman v. State, 2 Leg. Rep., 16, that the fee allowed the clerk for taking the defendant’s recognizance in a criminal case was State’s cost. By analogy, the sheriff’s fee for taking a bail bond must be held to be State’s cost.
The fee claimed by the clerk for filing a bail bond is not sustained by the new Code, section 5301, subsection 7, to which he refers, nor do we find any *133item of the fee bill covering it. It must be disallowed.
A. charge for an order setting a cause for trial, twenty-five cents, is warranted by the new Code, section '5301, sub-section 10, if required by the court to be made, and such an order the court' is directed to make by the new Code, section 6480, in, certain contingencies. But if the same order amounts also to a continuance of the cause to the day set, only one fee can be allowed, not two fees, one for the order setting the cause, and the other for the continuance under sub-section 16.
The fee of the sheriff for “ guarding one night ” is within new Code, section 5316, sub-section 32, a night being a reasonable fraction of a day. The trial court could inquire into the facts in all such cases.